EXHIBIT 10.3


PLEDGE AGREEMENT
 
THIS PLEDGE AGREEMENT ("Agreement"), dated as of ___________ __, 2008, is
executed by and between ASIA SPECIAL SITUATION ACQUISITION CORP., a Cayman
Island corporation ("ASSAC"), having an office c/o M&C Corporate Services
Limited, P.O. Box 309GT, Ugland House, South Church Street, George Town, Grand
Cayman; CHINA TEL GROUP, INC., a Nevada corporation (“CHTL”) having an office at
8105 Irvine Center Drive, Suite 800, Irvine, CA 92618; and HORWITZ, CRON &
JASPER, P.L.C., a law firm formed under the laws of the State of California (the
“Collateral Agent”)   and having an office at Four Venture Plaza, Suite 390,
Irvine, CA 92618. ASSAC, CHTL and their respective officers, directors,
shareholders, authorized representatives and affiliates are hereinafter
sometimes collectively referred to as the “Business Parties.”
 
W I T N E S S E T H:
 
WHEREAS, on the date hereof, the ASSAC has purchased from CHTL certain shares of
Class A common stock (“Class A Common Shares”) and Series A preferred stock
(“Series A Preferred Shares”) of CHTL (collectively, the “Purchased
Securities”), pursuant to the terms of an amended and restated stock purchase
agreement, dated July __, 2008 (the “Purchase Agreement”); and
 
WHEREAS, ASSAC has paid a portion of the purchase price for such Purchased
Securities by issuing and delivering to CHTL ASSAC’s non-interest bearing
promissory note in $____________ principal amount, due March 31, 2009, and dated
of even date herewith (the “Note”); and
 
WHEREAS, in order to secure the payment and performance of the obligations,
liabilities and indebtedness of ASSAC in favor of CHTL under the Note, ASSAC has
agreed to pledge to the CHTL certain of the Purchased Securities specified
below, and has delivered such Purchased Securities to the Collateral Agent for
the benefit of CHTL;
 
NOW, THEREFORE, in consideration of the premises and of the mutual covenants set
forth herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:


1.            Pledge; Non-Recourse Obligation.


(a)           ASSAC hereby pledges, as pledgor, to CHTL, as pledgee, and grants
to CHTL a first priority lien on and security interest in all of ASSAC's right,
title and interest in and to an aggregate of __________ Series A Preferred
Shares of CHTL (collectively, the “Pledged Securities”), together with all
proceeds from the sale of the Pledged Securities, all dividends paid in capital
stock respect of the Pledged Securities and any property or securities delivered
to the holder of the Pledged Securities in respect thereof in the event of a
merger or takeover of CHTL by an unaffiliated third party (collectively, with
the Pledged Securities, the "Pledged Collateral").

 
-1-

--------------------------------------------------------------------------------

 

 (b)           ASSAC hereby agrees to execute and deliver to the Collateral
Agent (i) the Pledged Securities, (ii) assignments separate from the Pledged
Securities substantially in the form of Exhibit A hereto, undated and
appropriately endorsed in blank, with respect to the Pledged Securities
comprising the Pledged Collateral and (iii) if legally required, such financing
statements as the Collateral Agent may reasonably request with respect to the
Pledged Collateral (or, if execution by ASSAC is not required pursuant to the
applicable Uniform Commercial Code, ASSAC hereby authorizes the Collateral Agent
to file all financing statements deemed necessary by CHTL to perfect the
security interests granted hereunder), (iii) take such other steps as CHTL may
from time to time reasonably request to perfect CHTL's security interest in the
Pledged Collateral or any part thereof under applicable law, and (iv) after the
occurrence and during the continuance of an Event of Default, to execute and
deliver on behalf of ASSAC such other documents of transfer as CHTL or the
Collateral Agent may from time to time reasonably require to enable CHTL to
transfer the Pledged Collateral into the name of CHTL or the name of its nominee
(all of the foregoing are hereinafter collectively referred to as the
"Assignments").


(c)           CHTL hereby agrees to deliver to the Collateral Agent the original
of the Note to be held under this terms of this Agreement.  By its execution of
this Agreement, the CHTL does hereby acknowledge and agree that notwithstanding
anything to the contrary, express or implied, contained in this Agreement or in
the Note:


(i)           Nothing contained in the Note or any other agreement or instrument
shall be deemed or construed to constitute a guaranty or undertaking by ASSAC or
any officer, director, shareholder, employee, agent or consultant of ASSAC, or
any other person, of any of the obligations of ASSAC under the Note or this
Agreement; it being understood and agreed by CHTL that, absent the receipt by
ASSAC of funds from the issuance and sale of its securities or the exercise of
outstanding ASSAC warrants on or prior to the Maturity Date of the Note, ASSAC
will not have any funds or financial resources to pay all or any portion of its
obligations under the Note on the Maturity Date or otherwise;


(ii)           CHTL hereby acknowledges and agrees that the sole source for
payment of the outstanding principal amount of the Note shall be the proceeds
from the issuance and sale of securities of ASSAC or the foreclosure and
transfer to CHTL of the Pledged Collateral under this Agreement. Accordingly,
and notwithstanding anything to the contrary, express or implied, contained in
the Note or in this Agreement:


(i)           absent only acts or omissions of ASSAC constituting actual fraud
against CHTL, neither ASSAC, ASSAC nor any officer, director, shareholder,
employee, agent or consultant of ASSAC, or any other person shall have any
personal liability or obligation to CHTL pursuant to the Note or this Agreement;
and


           (ii)           except for such Pledged Collateral, none of the assets
or properties of ASSAC, or any officer, director, shareholder, employee, agent
or consultant of ASSAC, or any other person (including without limitation any
portion of the ordinary shares of ASSAC owned by its existing shareholders or
their transferees) shall be subject to any claims, attachments, liens, security
interests or rights in favor of ASSAC to secure payment of the Note.


2.           Security for Secured Obligations.  The Pledged Collateral secures
the prompt and complete payment, performance and observance of the Note
(including, without limitation, all obligations and liabilities of ASSAC
thereunder).

 
-2-

--------------------------------------------------------------------------------

 

3.           Delivery of Pledged Securities.


(a)           On each occasion that the outstanding principal amount of this
Note is prepaid in part and reduced or paid in full, in accordance with the
provisions of Section 5(b) of the Note, a corresponding amount of the Pledged
Securities (valued (i) as to the Class A Common Shares of CHTL held under this
Pledge Agreement at $2.25 per share, and (ii) as to any shares of Series A
Preferred Shares of CHTL held under this Pledge Agreement, at the $10.00 per
share purchase price) shall be released by the Collateral Agent from this Pledge
Agreement and delivered  to the Maker, free and clear of all liens, claims and
encumbrances created by such Pledge Agreement.  The Collateral Agent shall
deliver such of the Pledged Securities to be released from this Pledge Agreement
to ASSAC, within not later than five (5) Business Days following receipt of
confirmation, in a form and manner reasonably satisfactory to the Collateral
Agent, that a full or partial prepayment of the Note has been made by or on
behalf of ASSAC.  Delivery of Pledged Collateral released from this Pledge
Agreement shall be made by the Collateral Agent to the Maker, c/o Hodgson Russ
LLP at 1540 Broadway, 24th floor, New York, New York 10036, attn: Stephen A.
Weiss, Esq. or such other person as may be designated from time to time by
ASSAC.


(b)           In the event and to the extent that the Note shall not have been
paid in full by the March 31, 2009 Maturity Date of the Note (unless such
Maturity Date shall be extended in writing by the Payee), the amount of the
Pledged Securities then being held under the terms of the Pledge Agreement which
are not then subject to release and delivery to ASSAC pursuant to Section 3(a)
above), shall be returned by the Collateral Agent to CHTL for cancellation and,
simultaneous with such return, this Note shall cancelled and shall be returned
by the Collateral Agent to ASSAC.  The Collateral Agent shall redeliver such of
the Pledged Collateral to be delivered to CHTL and CHTL shall deliver this Note
to ASSAC, in each case, within not later than five (5) Business Days following
the Maturity Date of the Note or the occurrence and continuation of an earlier
“Event of Default” under the Note and following receipt of confirmation, in a
form and manner reasonably satisfactory to the Collateral Agent, that the entire
Note has not been paid in full.
 
4.           Pledged Collateral Adjustments. If during the term of this
Agreement:
 
(a)           any non-cash dividend or distribution, reclassification,
readjustment or other change is declared or made in the capital structure of
CHTL, or any option, warrant or similar instrument included within the Pledged
Collateral is exercised, or both, or
 
(b)           any subscription, warrants, options shall be issued in connection
with the Pledged Collateral, then ASSAC shall (i) promptly deliver new,
substituted and additional shares, warrants, options, or other equity
securities, issued by reason of any of the foregoing, and all certificates and
other instruments evidencing the same to CHTL to be held under the terms of this
Agreement and shall constitute Pledged Collateral hereunder, and (ii) promptly
deliver to CHTL or the Collateral Agent  such additional Pledged Collateral.
 
5.           Remedies; Transfer of Pledged Collateral and Cancellation of Note.
 
(a)           In the event and to the extent any portion of the Note shall not
have been paid in cash on the March 31, 2009 Maturity Date of such Note, as its
sole and exclusive remedy under this Agreement and the Note, CHTL shall, upon
not less than five (5) days prior written notice to ASSAC and the Collateral
Agent, cause the Collateral Agent to transfer back to CHTL or its designee such
portion of the Pledged Collateral referred above to in Section 3(b) of this
Agreement.

 
-3-

--------------------------------------------------------------------------------

 
 
(b)           At the time the collateral Agent transfers the Pledged Collateral
back to CHTL as contemplated by Section 5(a) above, such Collateral Agent shall
also deliver to ASSAC the Note held under this Agreement, marked, “cancelled.”


6.           Representations and Warranties. ASSAC hereby represents and
warrants as of the date hereof to CHTL as follows:


(a)           ASSAC is the legal and beneficial owner of the Pledged Collateral
owned by ASSAC, free and clear of any lien, except for the lien created by this
Agreement;
 
(b)           The Pledged Securities have been duly authorized and are
exercisable in accordance with their terms and, when exercised in accordance
therewith, upon exercise and full payment to the Business Combination Company of
the exercise price specified in the Pledged Securities, the Warrant Shares shall
be duly authorized, validly issued, fully paid and non-assessable; and
 
(c)           ASSAC has full power and authority to enter into this Agreement,
assign, deposit, pledge and grant a lien on or otherwise transfer all of its
rights in the Pledged Collateral free and clear of any liens and, upon exercise
of the Pledged Securities and issuance of Warrant Shares, has the right to vote
the Warrant Shares;


7.            Voting Rights.


(a)           During the term of this Agreement, and except as otherwise
provided in Section 7(b) below, ASSAC shall have the right to vote, on all
questions presented to the holders of capital stock of CHTL, such number of
shares of the Pledged Securities forming all or a portion of the Pledged
Collateral, to the extent of such number of shares of the Pledged Securities
which, when coupled with the 46,666,667 Class A Common Shares of CHTL and the
Class B Common Shares of CHTL issued to ASSAC under the Purchase Agreement,
shall represent fifty-one percent (51%) or more of the aggregate voting power of
all classes of capital stock of CHTL entitled to vote at any regular or special
meeting of CHTL shareholders or in connection with any other consents or
approvals required to be obtained from CHTL shareholders.  In scuh connect, the
Collateral Agent will deliver all necessary documents to allow ASSAC to take
such action upon ASSAC's request.


(b)           After the occurrence and during the continuance of an Event of
Default, CHTL may, at CHTL's option, exercise all voting and other consensual
rights and powers pertaining to the Pledged Collateral (to the extent it may
vote). ASSAC hereby agrees to execute all proxies or other instruments,
documents or agreements deemed reasonably necessary by CHTL to evidence the
right to vote the Pledged Collateral as provided hereunder, and ASSAC agrees
that it shall not be entitled to rescind, revoke or otherwise modify CHTL's vote
executed in accordance with this Section 7. Any and all proxies executed by
ASSAC pursuant to this Section 7 shall be deemed for all purposes to be a proxy
coupled with an interest and shall be irrevocable until the payment in full, in
cash, of all amounts due under the Note (the "Obligations").
 
8.           Dividends and Other Distributions.  The Collateral Agent shall be
entitled to receive any and all stock dividends and other distributions paid in
respect of the Pledged Collateral which dividends and/or distributions shall be
deemed to be held in escrow if received by CHTL and shall become part of the
Pledged Collateral upon receipt thereof.
 
9.           Transfers and Other Liens. ASSAC agrees that until all of the
Obligations are paid in full, it will not (i) sell or otherwise dispose of, or
grant any option or other rights with respect to, any of the Pledged Collateral
without the prior written consent of CHTL, or (ii) create or permit to exist any
lien upon or with respect to any of the Pledged Collateral, except for the lien
created by this Agreement.

 
-4-

--------------------------------------------------------------------------------

 

10.            Termination.  This Agreement shall remain in full force and
effect until the earliest to occur of (i) the payment of the Note in full, (ii)
the consummation of the “Merger” on the Merger Date” (as those terms are defined
in the Purchase Agreement), or (iii) the transfer of the Pledged Collateral and
the Note contemplated by Section 5 of this Agreement. Upon the termination of
this Agreement as provided above, this Agreement shall automatically terminate
and all liens and security interests created hereunder shall terminate and be
released.  Upon confirmation of payment in full of the Note, if any UCC-1
Financing Statements were previously filed, the Collateral Agent shall file any
UCC-3 Termination Statements releasing the lien and security interest created by
the Assignments.


11.            Agreements with and Duties of the Collateral Agent.


(a)           The Collateral Agent shall be under no duty to give the Pledged
Collateral held by it hereunder any greater degree of care than it gives its own
similar property.


(b)           If the Collateral Agent is permitted or required to deliver any of
the Pledged Collateral or pay money back to any Business Party or Business
Parties, such payment shall be made by check or by wire transfer, at the
Collateral Agent's sole discretion, unless the Collateral Agent shall have
received written notice from such Business Party or Business Parties of a new
and/or different postal address or unless this Agreement shall have provided
otherwise.  If payment is made by check or Pledged Collateral is to be
delivered, the same shall be mailed to the address specified by the Business
Party(s) in this Agreement (or to a new or different address subsequently
specified to Collateral Agent by writing from such Business Party(s)).
 
(c)           Whenever authorization shall be provided by the terms of this
Agreement for the payment or delivery of Pledged Collateral by the Collateral
Agent to one or more Business Parties and there is no express requirement
hereunder for written instructions from the applicable Business Party(s) before
such delivery is made, the Collateral Agent shall notify all Business Parties
and, in its sole discretion, may defer payment or defer return or delivery of
Pledged Collateral until such written requirement or consent is received from
all of the Business Parties (or, depending on the Collateral Agent’s
requirements, from less than all of them).  Where Collateral Agent determines to
so defer payment or delivery, the Collateral Agent shall give written notice to
the Business Parties of such determination.


(e)           It is expressly understood and agreed that under no circumstances
shall the Collateral Agent be required to pay or have paid to any Business
Party(s) any sum not representing proceeds from the sale of any Pledged
Collateral that may be delivered to the Collateral Agent.
 
(f)           It is intended that the duties and responsibilities of the
Collateral Agent shall be limited to ministerial duties and responsibilities to
the maximum extent permitted by law.  In keeping with that intent, it is agreed
that the receipt by Collateral Agent of Exhibit B, or an alternative written
instrument containing the substantive information or content that is in Exhibit
B (whether or not also including other information and content not inconsistent
with the request and approval of delivery or disbursement action proposed to be
taken by the Collateral Agent) shall, in the absence of actual knowledge by the
Collateral Agent of falsehood, fraud or other intentional or gross misconduct on
the part of any of the Business Parties that would render the proposed action
under the written instrument to be inappropriate, be full and sufficient
justification and authorization for the proposed payment or disbursement action
by the Collateral Agent.  Notwithstanding anything to the contrary, express or
implied, contained in this Agreement, if the Collateral Agent shall receive
written instructions from CHTL in accordance with Alternative Instructions 2 of
Exhibit B (or words of similar import), the Collateral Agent shall: (i) furnish
a copy of such instructions to ASSAC at the address designated on Exhibit B (or
any alternative address requested by ASSAC in writing), and (ii) take no action
with respect to such written request until a date which shall be not less than
(A) five (5) days following the March 31, 2009 Maturity Date of the Note, or (B)
twenty (20) days following receipt of such written instructions from CHTL that
ASSAC has committed any Event of Default under the Note, other than the failure
to make payment of the Note on the Maturity Date.
 
 
-5-

--------------------------------------------------------------------------------

 

(g)          The ministerial reliance by Collateral Agent on the written
instrument referred to in Section 11(f) shall be full and sufficient
justification and authorization, as stated in such Section, notwithstanding a
determination that Collateral Agent had certain specified discretionary inquiry
powers and opportunities that Collateral Agent did not pursue or that, absent
the provisions of Section 11(f) above, Collateral Agent had (or might have had)
fiduciary responsibilities to investigate before making any such payment or
disbursement and did not do so.
 
(h)          The Collateral Agent shall have no duty or responsibility to
enforce collection of any check delivered to it and subsequently dishonored, nor
shall Collateral Agent have any duty or responsibility to give notice to any
Business Party of such attempted payment and the subsequent dishonor thereof.
 
(i)           The Collateral Agent shall be entitled to rely upon the accuracy,
act in reliance upon the contents, and assume the genuineness of any notice,
instruction, certificate, signature (including copies of signature pages),
instrument or other document (in each case, whether a copy, facsimile or
original) which is given to the Collateral Agent pursuant to this Agreement,
without the Collateral Agent being obligated to undertake any action or
investigation to verify the truth or accuracy thereof -- unless the Collateral
Agent has actual knowledge that the document or other document, instruction,
certificate or signature is not accurate, truthful, authorized or genuine.  For
purposes of this Section 11(i), “Actual knowledge, or any other instance where
“knowledge” would be required (and, therefore, “actual knowledge” would be
required as a standard of “knowledge”)  shall consist of actual and conscious
apprehension and understanding, presently in the mind or consciousness of the
person acting for Collateral Agent (as opposed to knowledge previously known but
not currently remembered or consciously being thought about) and shall be
limited to such “actual knowledge” by an attorney in Collateral Agent’s firm who
is currently actively engaged in the management of the Collateral Agent and who
is made aware of the document, etc. that is the subject of this Section
11(i).  For purposes of this Agreement “knowledge” (being required to be “actual
knowledge”) shall not included knowledge of any other attorney or person in
Hodgson Russ who is not directly involved in making decisions regarding, or
managing, the Hodgson Russ activities as Collateral Agent.  Knowledge by others
within Hodgson Russ shall not be imputed to the persons described above for
purposes of determining whether “knowledge” or “actual knowledge”
existed.   Persons (lawyers) at Collateral Agent as to whom “actual knowledge”
is relevant under this Section 11(i) currently includes Lawrence Horwitz, Esq.
and Lawrence Cron, Esq.
 
(j)          The Collateral Agent may consult with and act relative hereto upon
advice of counsel of its own selection in reference to any matter connected
herewith, and shall not be liable to any of the parties hereto, or their
respective legal representatives, heirs, successors and assigns, for any action
taken in good faith on the advice of counsel or for any mistake of fact or error
of judgment, or for any acts or omissions of any kind taken or made in good
faith unless caused by its willful misconduct or gross negligence.
 
(k)          The Collateral Agent shall not be responsible for, or have any duty
to inquire into, or be required to enforce any of the terms and provisions of
any document or agreement other than this Agreement.

 
-6-

--------------------------------------------------------------------------------

 

(l)           Without limiting the foregoing, the Collateral Agent shall not be
responsible for, or have any duty to inquire into, monitor or enforce
obligations between any of the Business Parties as to (i) whether there was
support or justification for any such Business Party to act in accordance with
written instructions of such Business Party or any other Business Party in
attached Exhibit B or any written alternative acceptable to Collateral Agent
that included (with anything else) the material or content of Exhibit B, or (ii)
whether any Business Party properly uses and applies funds received by it,
whether from the Collateral Agent or third parties, in accordance with the
provisions of this Agreement or other applicable documents.  Notwithstanding
anything to the contrary, express or implied, contained in this Agreement, if
the Collateral Agent shall receive written instructions from CHTL in accordance
with Alternative Instructions 2 of Exhibit B (or words of similar import), the
Collateral Agent shall: (i) furnish a copy of such instructions to ASSAC at the
address designated on Exhibit B (or any alternative address requested by ASSAC
in writing), and (ii) take no action with respect to such written request until
a date which shall be not less than twenty (20) days following receipt of such
written instructions from CHTL.
 
(m)          This Agreement sets forth exclusively the duties of the Collateral
Agent with respect to any and all matters pertinent hereto and no implied duties
or obligations shall be read into this Agreement against the Collateral Agent.
 
(n)           If the Collateral Agent shall be uncertain as to its duties or
rights hereunder or if it receives instructions with respect to the Pledged
Collateral or any funds that may be derived from the sale or transfer of any
Pledged Collateral, which, in the Collateral Agent’s sole discretion, it
determines to be in actual or potential conflict with this Agreement or other
instructions that it has received, the Collateral Agent shall be excused from
taking action that it might otherwise be required to take, and its sole
obligation shall be to keep safely all property held in escrow until the
uncertainty is resolved.  Such uncertainty can be resolved by written and signed
agreement among all affected Business Parties or by order or judgment of a court
of competent jurisdiction, naming the involved Business Parties as participants
in the action or proceeding brought to obtain judicial determination of the
involved uncertain duties and obligations.
 
(o)           Alternatively, the Collateral Agent may, in its discretion, seek
judicial determination of any dispute or uncertainty and/or deposit all of the
Pledged Collateral and any funds that may be derived from the sale or transfer
of any Pledged Collateral, in Court pursuant to proceedings under New York law.
 
(p)           The Collateral Agent makes no representation as to the validity,
value, genuineness or collectability of any portion or all of the Pledged
Collateral held by or delivered to it.
 
(q)           In the event that:
 
(i)           the Collateral Agent shall receive any conflicting or inconsistent
notices or instructions from any one or more of the Business Parties, or
 
(ii)          there shall be any disagreement between or among any of the
Business Parties, resulting in adverse claims or demands being made in
connection with the subject matter of this Agreement, or
 
(iii)         there shall be any disagreement between or among any of the
Business Parties and any other person, resulting in adverse claims or demands
being made in connection with the subject matter of this Agreement, or
 
(iv)         the Collateral Agent, in good faith, shall be in doubt as to what
action it should take hereunder,
 

 
-7-

--------------------------------------------------------------------------------

 

then, and in any such event, Collateral Agent may, at its option, refuse to
comply with any notices, instructions, claims or demands on it, or refuse to
take any other action hereunder, so long as such disagreement continues or such
doubt exists, and in any such event, the Collateral Agent shall not become
liable in any way or to any person for its failure or refusal to act.  The
Collateral Agent shall be entitled to continue so to refrain from acting until
(A) the rights of all Business Parties or other third person(s) shall have been
fully and finally adjudicated by a court of competent jurisdiction or (B) all
differences shall have been adjusted and all doubt resolved by agreement among
all of the interested persons, and the Collateral Agent shall have been notified
thereof in writing signed by all such persons.  The Collateral Agent shall have
the option, after thirty (30) days’ notice to the Business Parties of its
intention to do so, to file an action in interpleader requiring the parties to
answer and litigate any claims and rights among themselves.
 
The rights of the Collateral Agent under this Section 11(q) are cumulative of
all other rights which it may have by law or otherwise.
 
(r)           The Collateral Agent does not have and will not have any interest
in the Pledged Collateral or any funds that may be derived from the sale or
transfer of any Pledged Collateral, but is serving only as escrow holder and has
only possession thereof.
 
(s)           The Collateral Agent’s duties and responsibilities shall be
determined only with reference to this Agreement.  The Collateral Agent is not
charged with any duties or responsibilities in connection with any other
document or agreement.
 
(t)           The Collateral Agent may execute any of its powers or
responsibilities hereunder either directly or by or through its agents or
attorneys and the Collateral Agent shall not be responsible for any misconduct
or negligence on the part of any agent or attorney appointed with due care by it
hereunder.
 
(u)           Each of Business Parties do hereby release the Collateral Agent
from any act done or omitted to be done by the Collateral Agent in good faith in
the performance of its duties hereunder, and each of Business Parties do hereby
jointly and severally agree to fully indemnify the Collateral Agent and its
directors, officers, employees and agents (the “Collateral Agent Indemnified
Parties”) for, and to hold each of them harmless from and against, any loss,
liability, claim, damage or expense (including reasonable attorneys’ fees and
expenses) incurred by the Collateral Agent Indemnified Parties, arising out of
or in connection with the Collateral Agent entering into this Agreement and
carrying out its duties hereunder, including the reasonable costs and expenses
of defending itself from any claim or liability; provided, however, that the
Collateral Agent Indemnified Parties shall not be entitled to indemnification
hereunder for losses, liabilities and expenses caused by the willful misconduct,
fraud or gross negligence of any of the Collateral Agent Indemnified
Parties.  The agreements contained in this Section 11(u) shall survive despite
any termination of this Agreement or the resignation or removal of the
Collateral Agent.
 
(v)           The Collateral Agent shall not incur any liability for not
performing any act or fulfilling any duty, obligation or responsibility
hereunder by reason of any occurrence beyond the control of the Collateral Agent
(including but not limited to any act or provision of any present or future law
or regulation or governmental authority, any act of God or war, or the
unavailability of the Federal Reserve Bank wire or telex or other wire or
communication facility).
 
(w)           Anything in this Agreement to the contrary notwithstanding, in no
event shall the Collateral Agent be liable for consequential loss or damage of
any kind whatsoever (including but not limited to lost profits), regardless of
the form of action.
 

 
-8-

--------------------------------------------------------------------------------

 

(x)           The Collateral Agent may resign at any time or be removed by the
written mutual consent of the Business Parties.  No resignation or removal of
the Collateral Agent and no appointment of a successor Collateral Agent,
however, shall be effective until the acceptance or removal of the Collateral
Agent in the manner herein provided.  In the event of the resignation or removal
of the Collateral Agent, the Business Parties shall in good faith agree upon a
successor Collateral Agent.  If the Business Parties are unable to agree upon a
successor Collateral Agent within fourteen (14) days after receipt of a notice
of resignation or removal is given, the Collateral Agent may deposit the Pledged
Collateral and any funds delivered to the Collateral Agent from the sale or
transfer of any Pledged Collateral with a court of competent jurisdiction and
may petition, at the sole expense of the Business Parties, a court of competent
jurisdiction for the appointment of a successor Collateral Agent.  Any successor
Collateral Agent shall execute and deliver to the predecessor Collateral Agent
and the Business Parties an instrument accepting such appointment and the
transfer of the Pledged Collateral and any funds delivered to the Collateral
Agent from the sale or transfer of any Pledged Collateral and agreeing to the
terms of this Agreement, and thereupon such successor Collateral Agent shall,
without further act, become vested with all the estates, properties, rights,
powers and duties of the predecessor Collateral Agent as if originally named
herein.
 
(y)           Any law firm with which the Collateral Agent may merge or
consolidate shall be the successor Collateral Agent without further act.
 
(z)           At any time CHTL can request the Collateral Agent to resign, the
Collateral Agent agrees to resign and another Collateral Agent acceptable to
both ASSAC and CHTL shall be appointed as Collateral Agent.


12.            Definitions.  The singular shall include the plural and vice
versa and any gender shall include any other gender as the context may require.
 
13.            Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of ASSAC, CHTL and their respective successors and assigns.
ASSAC's successors and assigns shall include, without limitation, a receiver,
trustee or debtor-in-possession of or for ASSAC.
 
13.           GOVERNING LAW. THIS AGREEMENT SHALL BE A CONTRACT MADE UNDER AND
GOVERNED BY THE INTERNAL LAWS OF THE STATE OF CALIFORNIA WITHOUT REGARD TO
CONFLICT OF LAWS PRINCIPLES THAT WOULD REQUIRE THE APPLICATION OF THE LAWS OF
ANY STATE OTHER THAN THE STATE OF CALIFORNIA.
 
14.           Severability. Whenever possible, each provision of this Agreement
shall be interpreted in such manner as to be effective and valid under
applicable law, but, if any provision of this Agreement shall be held to be
prohibited or invalid under applicable law, such provision shall be ineffective
only to the extent of such prohibition or invalidity, without invalidating the
remainder of such provision or the remaining provisions of this Agreement.

 
-9-

--------------------------------------------------------------------------------

 
 
15.           Further Assurances. ASSAC agrees that it will cooperate with CHTL
and the Collateral Agent and will execute and deliver, or cause to be executed
and delivered, all such other assignments separate from certificate, proxies,
instruments and documents, and will take all such other actions, including,
without limitation, the execution and filing of financing statements, as CHTL or
the Collateral Agent may reasonably request from time to time m order to carry
out the provisions and purposes of this Agreement.
 
16.           Notices. Except as otherwise provided herein, whenever it is
provided herein that any notice, demand, request, consent, approval, declaration
or other communications shall or may be given to or served upon any of the
parties by any other party, or whenever any of the parties desires to give or
serve upon any other communication with respect to this Agreement, each such
notice, demand, request, consent, approval, declaration or other communication
shall be in writing and shall be given (and deemed to have been given) to the
address on record with the sending party and otherwise in accordance with and
subject to the terms of the Note.
 
17.           Amendments, Waivers and Consents. No amendment to, modification or
waiver of, or consent with respect to, any provision of this Agreement shall in
any event be effective unless the same shall be in writing and signed and
delivered by CHTL and ASSAC, and then any such amendment, modification, waiver
or consent shall be effective only in the specific instance and for the specific
purpose for which given.
 
18.           Section Headings. The section headings in this Agreement are
inserted for convenience of reference and shall not be considered a part of this
Agreement or used in its interpretation.
 
19.           Execution in Counterparts. This Agreement may be executed in any
number of counterparts, each of which shall be an original, but all of which
shall together constitute one and the same agreement. Any such counterpart which
may be delivered by facsimile transmission shall be deemed the equivalent of an
originally signed counterpart and shall be fully admissible in any enforcement
proceedings regarding this Agreement.
 
20.           Merger. This Agreement represents the final agreement of ASSAC and
CHTL with respect to the matters contained herein and may not be contradicted by
evidence of prior or contemporaneous agreements, or subsequent oral agreements,
between ASSAC and CHTL.
 
 
[Remainder of Page Intentionally Left Blank; Signature Page Follows]

 
-10-

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have each caused this Pledge Agreement to
be executed and delivered by its duly authorized officer as of the date first
set forth above.
 
PLEDGOR:
 
ASIA SPECIAL SITUATION ACQUISITION CORP.




By:__________________________
           Dr. Gary T. Hirst, President
 
 
PLEDGEE:
 
CHINA TEL GROUP, INC.
 
By: __________________________
      George Alvarez, President




COLLATERAL AGENT:


HORWITZ, CRON & JASPER, P.L.C.


By:___________________________
Lawrence Horwitz, Partner

 
-11-

--------------------------------------------------------------------------------

 


EXHIBIT A
 
FORM OF ASSIGNMENT SEPARATE FROM CERTIFICATE
 
FOR VALUE RECEIVED, the undersigned, ________________________, does hereby
sell,assign and transfer unto, warrants to purchase ordinary shares of
____________________________ (the “Pledged Securities”), standing in the name of
the undersigned on the books of said corporation and does hereby irrevocably
constitute and appoint ____________________________________, as Agent, as the
undersigned's true and lawful attorney, for it and in its name and stead, to
sell, assign and transfer all or any of the Shares, and for that purpose to make
and execute all necessary acts of assignment and transfer thereof; and to
substitute one or more persons with like full power, hereby ratifying and
confirming all that said attorney or substitute or substitutes shall lawfully do
by virtue hereof.
 
Dated: ________________

 
 
[_________________________, a________________, ____________]
 


 
By:      _______________________________________________
 
Name:    _______________________________________________
 
Its:      _______________________________________________


 
A-1

--------------------------------------------------------------------------------

 

EXHIBIT B
 
LETTER OF INSTRUCTION


HORWITZ, CRON & JASPER, P.L.C.,
Four Venture Plaza, Suite 390,
Irvine, CA 92618
Attn:  Lawrence Horwitz, Esq.


Re:           Pledge Agreement, dated __________ 2008 among Asia Special
Situation Acquisition Corp. (“ASSAC”), China Tel Group, Inc. (“CHTL”), and
Horwitz, Cron & Jasper, P.L.C. (“Collateral Agent”).


Gentlemen:


Reference is made to the above captioned Pledge Agreement.  Unless otherwise
defined herein, all capitalized terms shall have the same meaning as is defined
in the Pledge Agreement.


Alternative Instructions 1


You are hereby instructed to release the following items of the Pledged
Collateral of CHTL in your possession to ASSAC.


_________ shares of Class A Common Stock  and ____________ shares of Series A
Preferred Stock.


Very truly yours,


China Tel Group,
Inc.                                                                                     Asia
Special Situation Acquisition Corp.




By:__________________________________                                       By:_____________________________________
      ______________, Authorized
Signatory                                                   _______________,
Authorized Signatory


Alternative Instructions 2


Please be advised that an Event of Default under the Note has occurred and is
continuing, as a result of which you are hereby instructed to release all of the
Pledged Collateral in your possession to China Tel Group, Inc.


Very truly yours,


China Tel Group, Inc.




By:__________________________________
_____________, Authorized Signatory


cc:           Dr. Gary T. Hirst
ASIA SPECIAL SITUATION ACQUISITION CORP
c/o M&C Corporate Services Limited, P.O. Box 309GT,
gland House, South Church Street, George Town, Grand Cayman

 
B-1

--------------------------------------------------------------------------------

 

EXHIBIT C


Names, Emails and signature(s) for:
 
Person(s) Designated to give Instructions to the Collateral Agent
 


If from ASSAC:


Name
Email
Signature
Dr. Gary T. Hirst
gary@axiat.com
 
___________________________





If from CHTL


Name
Email
Signatures
George Alvarez
or
________________
____________________
__________________________
 
___________________________



All instructions must include the signature of the person(s) authorizing said
instructions.
 
 
 
C-1

--------------------------------------------------------------------------------